Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 7, 2021 was received. Claim 1 was amended. No claim was canceled or added. Claims 4-6 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued October 7, 2020. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Hundley (US20150176132) on claims 1 and 3 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley (US20150176132) in view of Cheng (US20140191418). 
Regarding claim 1, Hundley teaches a method of manufacturing a structure having a least one plated region and at least one unplated region (abstract, paragraph 0005) (a plating method). Hundley teaches to prepare a polymer structure (substrate) having plurality of interconnected polymer optical waveguides arranged in unitary lattice structure, wherein first photo monomer 204 is selected such that some of the polymer optical waveguides and nodes are configured to inhibit metal plating during electroless plating (non-plated material portion) and a second photo-monomer 218 is selected such that the other polymer optical waveguides and nodes are configured to accept metal plating during electroless plating (plateable material portion formed on a surface thereof) (paragraphs 0005-0006, 0021-0022, 0055, see figures 1A-1K) (preparing a substrate having a non-plateable material portion and a plateable material portion formed on a surface of the substrate). Hundley teaches to deposited catalyst on the surface of the polymer structure using catalyst poisoning method, wherein the polymer structure is immersed in a catalyst inhibitor solution so that non-plated material portion attracts the catalyst inhibitor while the plateable material portion repel the catalyst inhibitor so that the catalysts only deposit on the plateable material portion (imparting a catalyst selectively to the plateable material portion by performing a catalyst imparting processing on the substrate in a state that the plateable material portion and the non-plateable material portion are exposed at the surface of the substrate) (paragraphs 0052 and 0056-0067, figure 3, claim 3).  The plateable material and non-plateable 
Hundley does not explicitly teach the inhibitor suppresses a speed at which metal particles in the plating liquid are adsorbed to the catalyst on the plateable material portion. However, Cheng teaches a method of electroless plating using a custom electroless plating solution includes a deposition poison (inhibitor) for selective electroless plating (paragraphs 0010, 0024-0025, see figures 3A and 3B). Cheng teaches bis-(3-sulforpropyl)-disulfide (SPS) is an electroless plating inhibitor (paragraph In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 2, Cheng teaches a method of electroless plating using a custom electroless plating solution includes a deposition poison (inhibitor) for selective electroless plating (paragraphs 0010, 0024-0025, see figures 3A and 3B). Cheng teaches bis-(3-sulforpropyl)-disulfide (SPS) is an electroless plating inhibitor (paragraph 0026). 
Regarding claim 3, Hurley teaches a variety of partially plating polymer structures (paragraph 0022) wherein the substrate includes a base member made of the plateable .

Response to Arguments
Applicant's arguments filed on January 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Hundley discloses that the reaction inhibitor is deposited only onto the non-plateable material portion and inhibits the deposition of the plating metal onto the non-plateable material portion 

In response to Applicant’s arguments, please consider the following comments:
As discussed above, since Hurley teaches the inhibitor is deposited on the non-plateable material portion while the whole substrate is immersed in the inhibitor solution and then the whole substrate is immersed in the electroless plating solution (paragraphs 0054 and 0058), the plating liquid is considered to contain the inhibitor and it is reasonably expected that a level of inhibitor is transferred to the plating liquid from the substrate after it is immersed from the inhibitor solution. Cheng teaches bis-(3-sulforpropyl)-disulfide (SPS) is an electroless plating inhibitor (paragraph 0026). It is the position of the examiner that property of the inhibitor, “suppresses a speed at which metal particles in the plating liquid are adsorbed to the catalyst on the plateable material portion”, is inherent, given that plating method and material (selectively plating method by imparting a catalyst selectively to the plateable material portion, the plating liquid contains inhibitor SPS and forming a plating layer selectively on the plateable material portion from the plating liquid) disclosed by Hundley in view of Cheng and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717